
      
        FEDERAL EMERGENCY MANAGEMENT AGENCY 
        44 CFR Part 67 
        [Docket No. FEMA-D-7508] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, FEMA. 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed base (1% annual chance) flood elevations and proposed base flood elevation modifications for the communities listed below. The base flood elevations are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed base flood elevations for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the following table. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Matthew B. Miller, P.E., Chief, Hazards Study Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-3461, or (email) matt.miller@fema.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA or Agency) proposes to make determinations of base flood elevations and modified base flood elevations for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed base flood and modified base flood elevations, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, state or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        National Environmental Policy Act 
        This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        Regulatory Flexibility Act 
        The Acting Executive Associate Director, Mitigation Directorate, certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified base flood elevations are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. As a result, a regulatory flexibility analysis has not been prepared. 
        Regulatory Classification 
        This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        Executive Order 12612, Federalism 
        This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        Executive Order 12778, Civil Justice Reform 
        This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, flood insurance, reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for Part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
                
              
                State 
                City/town/county 
                Source of flooding 
                Location 
                #Depth in feet above ground. *Elevation in feet (NGVD) 
                
                Existing 
                Modified 
              
              
                Connecticut 
                New Britain (City), Hartford County 
                Webster Brook 
                Approximately 500 feet downstream of corporate limits 
                None 
                *51 
              
              
                  
                
                
                Approximately 170 feet upstream of New Britain Avenue 
                None 
                *66 
              
              
                  
                
                Piper Brook 
                At downstream corporate limits 
                None 
                *80 
              
              
                  
                
                
                Approximately 280 feet upstream of corporate limits 
                None 
                *80 
              
              
                  
                
                Bass Brook 
                At downstream corporate limits 
                *90 
                *87 
              
              
                  
                
                
                Approximately 770 feet upstream of Lewis Road 
                *267 
                *265 
              
              
                  
                
                Batterson Park 
                At Alexander Road 
                *180 
                *182 
              
              
                  
                
                Pond Brook 
                Approximately 275 feet upstream of Brittany Farms Road culverts 
                *206 
                *207 
              
              
                  
                
                Sandy Brook 
                At confluence with Bass Brook 
                *90 
                *87 
              
              
                  
                
                
                Approximately 575 feet upstream of Ella Grasso Boulevard 
                *131 
                *130 
              
              
              
                Maps available for inspection at the New Britain City Hall, 27 West Main Street, New Britain, Connecticut. 
              
              
              
                Send comments to The Honorable Lucian J. Pawlak, Mayor of the City of New Britain, New Britain City Hall, 27 West Main Street, New Britain, Connecticut 06051. 
              
              
                Connecticut 
                Newington (Town), Hartford County 
                Mill Brook 
                At the confluence with Piper Brook 
                *53 
                *50 
              
              
                  
                
                
                Approximately 380 feet upstream of dam with footbridge 
                *75 
                *74 
              
              
                  
                
                Schoolhouse Brook 
                Approximately 0.3 mile downstream of Wilson Avenue 
                *75 
                *74 
              
              
                  
                
                
                At Robbins Avenue 
                *80 
                *81 
              
              
                  
                
                Piper Brook 
                At the downstream corporate limits 
                *53 
                *49 
              
              
                  
                
                
                Approximately 350 feet upstream of confluence of Bass Brook 
                *80 
                *79 
              
              
                  
                
                Rock Hole Brook 
                Approximately 340 feet downstream of Stonehedge Drive 
                *50 
                *51 
              
              
                
                  
                
                
                Approximately 0.54 foot upstream of Willard Avenue 
                None 
                *89 
              
              
                  
                
                Webster Brook 
                Approximately 0.54 mile downstream of Kelsey Street 
                *45 
                *48 
              
              
                  
                
                
                Approximately 0.52 mile upstream of railroad embankment 
                None 
                *74 
              
              
                  
                
                Webster Brook 
                At the confluence with Webster Brook 
                None 
                *68 
              
              
                  
                
                Tributary 
                Approximately 1,300 feet upstream of Liberty Street 
                None 
                *71 
              
              
                  
                
                Bass Brook 
                At confluence with Piper Brook 
                *80 
                *79 
              
              
                  
                
                
                Approximately 100 feet upstream of Route 9 
                None 
                *100 
              
              
              
                Maps available for inspection at the Newington Town Hall, 131 Cedar Street, Newington, Connecticut. 
              
              
              
                Send comments to The Honorable Robert A. Randich, Mayor of the Town of Newington, Newington Town Hall, 131 Cedar Street, Newington, Connecticut 06111. 
              
              
                Florida 
                Astatula (Town), Lake County 
                Little Lake Harris 
                Entire shoreline within community 
                None 
                *64 
              
              
              
                Maps available for inspection at the Town of Astatula Clerk's Office, 25019 CR 561, Astatula, Florida. 
              
              
                 Send comments to The Honorable James D. Ellrodt, Mayor of the Town of Astatula, P.O. Box 609, Astatula, Florida 34705. 
              
              
                Florida 
                Clermont (City), Lake County 
                Wilma Lake North 
                Entire shoreline within community 
                *89 
                *91 
              
              
                  
                
                Lake Felter 
                Entire shoreline within community 
                None 
                *89 
              
              
                  
                
                Wilma Lake South 
                Approximately 1,900 feet northeast of intersection of State Route 25 and Steves Road 
                *89 
                *90 
              
              
                Maps available for inspection at the City of Clermont Planning & Zoning Department, 1 Westgate Plaza, Clermont, Florida. 
              
              
              
                Send comments to Mr. Wayne Saunders, Clermont City Manager, P.O. Box 120219, Clermont, Florida 34712-0219. 
              
              
                Florida 
                Eustis (City), Lake County
                Ponding Area H5B
                Entire shoreline within community
                None
                *70 
              
              
                 
                
                Lake Eustis
                Entire shoreline within community 
                *65
                *64 
              
              
              
                Maps available for inspection at the City of Eustis Building Department, 10 North Grove Street, Eustis, Florida. 
              
              
              
                Send comments to Mr. Michael G. Stearman, Eustis City Manager, P.O. Drawer 68, Eustis, Florida 32727-0068. 
              
              
                Florida 
                Fruitland Park (City), Lake County
                Dream Lake 
                Entire shoreline within community
                None
                *73 
              
              
                 
                
                Fountain Lake East
                Entire shoreline within community 
                None
                *86 
              
              
                 
                
                Lake Gem
                Entire shoreline within community
                None
                *91 
              
              
                
                
                Lake Eustis 
                Entire shoreline within community 
                *65
                *64 
              
              
                 
                
                Fountain Lake West
                Entire shoreline within community
                *85
                *84 
              
              
                 
                
                Lake Griffin 
                Approximately 1,000 feet northeast of the intersection of Hamlet Court and Picciola Cutoff 
                None
                *61 
              
              
                 
                
                Myrtle Lake 
                Entire shoreline within community 
                None
                *72 
              
              
              
                Maps available for inspection at the City of Fruitland Park City Hall, Building Department, 506 West Berckman Street, Fruitland Park, Florida. 
              
              
              
                Send comments to Mr. Bruce D. Banning, Fruitland Park City Manager, 506 West Berckman Street, Fruitland Park, Florida 34731. 
              
              
                Florida 
                Groveland (City), Lake County
                Stewart Lake 
                Approximately 100 feet northwest of the intersection of Parkwood Road and Gadson Street 
                None
                *100 
              
              
              
                Maps available for inspection at the City of Groveland Building Department, 156 South Lake Avenue, Groveland, Florida. 
              
              
              
                Send comments to Mr. Jason Yarborough, Groveland City Manager, 156 South Lake Avenue, Groveland, Florida 34736. 
              
              
                Florida 
                Gulf County (Unincorporated Areas) 
                Gulf of Mexico 
                Along the coast of the Gulf of Mexico approximately 1,000 feet north of Eagle Harbor
                *13 
                *12 
              
              
                 
                
                
                Along the Gulf of Mexico shoreline, approximately 1,500 feet west of Indian Pass 
                *14
                *13 
              
              
                 
                
                St. Joseph Bay 
                Approximately 1,500 feet inland from St. Joseph Bay, along the shoreline of St. Joseph Bay
                *9 
                *8 
              
              
                 
                
                
                Along the St. Joseph Bay shoreline, approximately 3 miles southeast of Pig Island 
                *10
                *11 
              
              
                
                 
                
                Indian Lagoon 
                Along the shoreline of Indian Lagoon, approximately 1,000 feet west of Indian Pass
                *11 
                *9 
              
              
                 
                
                
                Approximately 500 feet west of Indian Pass 
                *11
                *10 
              
              
              
                Maps available for inspection at the Gulf County Courthouse, 1000 Cecil G. Costin, Sr., Boulevard, Room 302, Port St. Joe, Florida. 
              
              
              
                Send comments to Mr. Nathan Peters, Jr., Chairman of the Gulf County Board of Commissioners, 1000 Cecil G. Costin, Sr., Boulevard, Room 302, Port St. Joe, Florida 32456. 
              
              
                Florida 
                Howey in the Hills (Town), Lake County
                Ponding Area 455-1
                Approximately 100 feet west of the intersection of Marilyn Avenue and Poinsettia Street 
                None
                *84 
              
              
                 
                
                Lake Harris 
                Entire shoreline within community
                None
                *64 
              
              
                 
                
                Little Lake Harris
                Entire shoreline within community
                None
                *64 
              
              
              
                Maps available for inspection at the Town of Howey in the Hills Town Hall, 101 North Palm Avenue, Howey in the Hills, Florida. 
              
              
              
                Send comments to The Honorable Gregory J. Bittner, Mayor of the Town of Howey in the Hills, P.O. Box 67, Howey in the Hills, Florida 34737. 
              
              
                Florida 
                Lake County (Unincorporated Areas) 
                Lake Denham 
                Entire shoreline within county
                None 
                *64 
              
              
                 
                
                Zephyr Lake 
                Entire shoreline within county 
                None
                *109 
              
              
                 
                
                Spring Lake 
                Entire shoreline within county 
                None
                *74 
              
              
                 
                
                Unity Lake 
                Entire shoreline within county 
                None
                *64 
              
              
                 
                
                Ponding Area 07-3
                Entire shoreline within county
                None
                *74 
              
              
                 
                
                Ponding Area 07-5
                Approximately 450 feet northeast of the intersection of Thomas Avenue and U.S. Route 44A 
                None
                *74 
              
              
                 
                
                Ponding Area 461-1
                Entire shoreline within county
                None
                *87 
              
              
                  
                
                Ponding Area Q3-4 
                Entire shoreline within county 
                None 
                *78 
              
              
                  
                
                Ponding Area G9-1 
                Entire shoreline within county 
                None 
                *69 
              
              
                  
                
                Ponding Area G1-4 
                Entire shoreline within county 
                None 
                *65 
              
              
                  
                
                Ponding Area 725-1 
                Entire shoreline within county 
                None 
                *114 
              
              
                  
                
                Lake Needham 
                Entire shoreline within county 
                None 
                *106 
              
              
                  
                
                Ponding Area 650-1 
                Entire shoreline within county 
                None 
                *103 
              
              
                  
                
                Ponding Area 650-2 
                Entire shoreline within county 
                None 
                *105 
              
              
                  
                
                Ponding Area 525-1 
                Entire shoreline within county 
                None 
                *98 
              
              
                  
                
                Ponding Area 525-2 
                Entire shoreline within county 
                None 
                *94 
              
              
                  
                
                Ponding Area 525-3 
                Entire shoreline within county 
                None 
                *95 
              
              
                  
                
                Lake Harris 
                Entire shoreline within county 
                None 
                *64 
              
              
                  
                
                Ponding Area D 2 E 2 
                
                None 
                *84 
              
              
                  
                
                Ponding Area D 2 B 
                
                None 
                *69 
              
              
                  
                
                Lake Alice 
                Entire shoreline within county 
                None 
                *99 
              
              
                  
                
                Ponding Area E 3 B 
                
                None 
                *75 
              
              
                  
                
                Ponding Area K 1 A 
                
                None 
                *74 
              
              
                  
                
                Ponding Area K 4 1 
                
                None 
                *65 
              
              
                  
                
                Martins Lake 
                Approximately 650 feet northwest from the intersection of Old Highway 50 and Forestwood Drive 
                None 
                *89 
              
              
                  
                
                Ponding Area J-1-1 
                Approximately 100 feet west of the intersection of Orange Court and Bay Avenue 
                None 
                *74 
              
              
                  
                
                Sunset Valley Lake 
                Entire shoreline within county 
                *79 
                *82 
              
              
                  
                
                Ponding Area 359-2 
                
                None 
                *168 
              
              
                  
                
                Ponding Area 362-1 
                Entire shoreline within county 
                None 
                *80 
              
              
                  
                
                Lake Tem 
                Entire shoreline within county 
                None 
                *81 
              
              
                  
                
                Ponding Area 
                Approximately 250 feet in a southwesterly direction from the intersection of Indianola Drive and Woodland Avenue 
                None 
                *64 
              
              
                  
                
                Lake Illinois 
                Approximately 1,100 feet southwest from the intersection of Magnolia and Cypress Avenues 
                None 
                *79 
              
              
                  
                
                Ponding Area K-11-3 
                Approximately 1,900 feet southwest from Magnolia and Cypress Avenues 
                None 
                *84 
              
              
                  
                
                Emeralda Marsh 
                Entire shoreline within county 
                None 
                *60 
              
              
                  
                
                Ponding Area 4 
                Entire shoreline within county 
                None 
                *74 
              
              
                  
                
                Dukes Lake 
                Entire shoreline within county 
                None 
                *99 
              
              
                  
                
                Lake Catherine 
                Entire shoreline within county 
                None 
                *99 
              
              
                  
                
                Ponding Area 535-2 
                
                None 
                *99 
              
              
                  
                
                Minneola Annex Pond 1 
                
                None 
                *95 
              
              
                
                  
                
                Minneola Annex Pond 2 
                
                None 
                *97 
              
              
                  
                
                Ponding Area 395-1 
                Entire area within county 
                None 
                *62 
              
              
                  
                
                Gallows Lake 
                Entire shoreline within county 
                None 
                *104 
              
              
                  
                
                Ponding Area 510-1 
                Entire shoreline within county 
                None 
                *95 
              
              
                  
                
                Little Bluff Creek 
                Entire shoreline within county 
                None 
                *99 
              
              
                  
                
                Lake Douglas 
                Entire shoreline within county 
                None 
                *97 
              
              
                  
                
                Wolf Branch Sink 
                Entire area within county 
                *79 
                *82 
              
              
                  
                
                Sorrento Swamp 
                Entire shoreline within county 
                None 
                *80 
              
              
                  
                
                Lake Eustis 
                Entire shoreline within county 
                None 
                *64 
              
              
                 
                
                Leesburg Tributary 1
                Approximately 310 feet downstream of Airport Runway
                None 
                *64 
              
              
                 
                
                
                Approximately 0.61 mile upstream of South Whitney Road 
                None 
                *78 
              
              
                 
                
                Leesburg Tributary 2
                Approximately 1,000 feet downstream of Youngs Road
                None 
                *64 
              
              
                 
                
                
                Approximately 0.48 mile upstream of State Route 468
                None 
                *80 
              
              
                 
                
                Leesburg Tributary 3
                Approximately 1,400 feet upstream of El Rancho Drive
                None 
                *64 
              
              
                 
                
                
                Approximately 2,050 feet downstream of El Rancho Drive 
                None 
                *77 
              
              
                 
                
                Lake Griffin
                Entire shoreline within county
                None 
                *61 
              
              
                 
                
                Lake Woodward 
                Approximately 900 feet north of the intersection of Codding Place and Mt. Mitchell Drive 
                None 
                *74 
              
              
                 
                
                Park Lake 
                Entire shoreline within county 
                None 
                *74 
              
              
                 
                
                Ponding Area 380-1
                
                None 
                *69 
              
              
                 
                
                Ponding Area 380-4
                
                None 
                *71 
              
              
                 
                
                Ponding Area 378-7
                
                None 
                *80 
              
              
                 
                
                Ponding Area 380-2
                
                None 
                *70 
              
              
                 
                
                Ponding Area 380-3
                
                None 
                *70 
              
              
                 
                
                Lake Gary 
                Entire shoreline within county 
                None 
                *103 
              
              
                 
                
                Saw Mill 
                Entire shoreline within county
                None 
                *102 
              
              
                 
                
                Grassy Lake 
                Entire shoreline within county
                None 
                *85 
              
              
                 
                
                Little Grassy Lake
                Entire shoreline within county 
                None 
                *90 
              
              
                 
                
                Lake Idamere 
                Entire shoreline within county
                None 
                *69 
              
              
                 
                
                Indianhouse Lake West
                Entire shoreline within county
                None 
                *87 
              
              
                 
                
                Indianhouse Lake East
                Entire shoreline within county
                None 
                *87 
              
              
                 
                
                Ponding Area 395-2 
                
                None 
                *55 
              
              
                 
                
                Ponding Area 378-2
                
                None 
                *161 
              
              
                 
                
                Ponding Area 378-6
                
                None 
                *86 
              
              
                 
                
                Ponding Area 378-5
                
                None 
                *108 
              
              
                 
                
                Ponding Area 378-4 
                
                None 
                *120 
              
              
                 
                
                Ponding Area 378-3
                
                None 
                *150 
              
              
                 
                
                Lake Maggie
                
                None 
                *154 
              
              
                 
                
                Lake Taveres 
                Entire shoreline within county
                *64 
                *71 
              
              
                 
                
                Lake Arthur 
                Entire shoreline within county
                None 
                *84 
              
              
                 
                
                Big Prairie Lake
                Entire shoreline within county
                None 
                *94 
              
              
                 
                
                Blacks Still Lake
                Entire shoreline within county
                None 
                *85 
              
              
                 
                
                Boggy Marsh 
                Entire area within county 
                None 
                *118 
              
              
                 
                
                Church Lake 
                Entire shoreline within county
                None 
                *88 
              
              
                 
                
                Lake Nellie 
                Entire shoreline within county
                None 
                *101 
              
              
                 
                
                Neighborhood Lakes North
                Entire shoreline within county
                None 
                *60 
              
              
                 
                
                Neighborhood Lakes South
                Entire shoreline within county
                None 
                *61 
              
              
                 
                
                Pike Lake 
                Entire shoreline within county
                None 
                *102 
              
              
                 
                
                Trout Lake 
                Entire shoreline within county
                None 
                *98 
              
              
                 
                
                Pine Island Lake
                Entire shoreline within county
                None 
                *108 
              
              
                 
                
                Plum Lake 
                Entire shoreline within county
                None 
                *87 
              
              
                 
                
                Island Road 
                Entire shoreline within county
                None 
                *70 
              
              
                 
                
                Lake Seneca 
                Entire shoreline within county
                None 
                *78 
              
              
                 
                
                Lake Madge 
                Entire area within county 
                None 
                *80 
              
              
                 
                
                Sawgrass Bay 
                Entire area within county 
                None 
                *106 
              
              
                  
                
                Lake Spencer 
                Entire shoreline within county 
                None 
                *85 
              
              
                  
                
                Horseshoe Lake (East) 
                Entire shoreline within county 
                None 
                *89 
              
              
                  
                
                Horseshoe Lake (West) 
                Entire shoreline within county 
                None 
                *85 
              
              
                  
                
                Dilly Marsh 
                Entire shoreline within county 
                None 
                *87 
              
              
                  
                
                Dilly Lake 
                Entire shoreline within county 
                None 
                *87 
              
              
                  
                
                Hancock Bay North 
                Entire shoreline within county 
                None 
                *110 
              
              
                  
                
                Hancock Bay South 
                Entire shoreline within county 
                None 
                *114 
              
              
                
                  
                
                Hancock Lake 
                Entire shoreline within county 
                None 
                *115 
              
              
                  
                
                Myrtle Lake 
                Entire shoreline within county 
                None 
                *72 
              
              
                  
                
                Lake Lucie 
                Entire shoreline within county 
                None 
                *64 
              
              
                  
                
                Crooked Lake 
                Entire shoreline within county 
                None 
                *118 
              
              
                  
                
                Keene Lake 
                Entire shoreline within county 
                None 
                *111 
              
              
                  
                
                Hidden Lake 
                Entire shoreline within county 
                None 
                *112 
              
              
                  
                
                Stewart Lake 
                Entire shoreline within county 
                None 
                *100 
              
              
                  
                
                Sumner Lake 
                Entire shoreline within county 
                None 
                *97 
              
              
                  
                
                Olsen Lake 
                Entire shoreline within county 
                None 
                *100 
              
              
                  
                
                Crescent Lake 
                Entire shoreline within county 
                None 
                *107 
              
              
                  
                
                Crystal Lake 
                Entire shoreline within county 
                None 
                *79 
              
              
                  
                
                Lake Felter 
                Entire shoreline within county 
                None 
                *89 
              
              
                  
                
                Lake Gertrude 
                Entire shoreline within county 
                None 
                *72 
              
              
                  
                
                Lake Glona 
                Entire shoreline within county 
                None 
                *103 
              
              
                  
                
                Sawgrass Lake 
                Entire shoreline within county 
                None 
                *106 
              
              
                  
                
                Shepherd Lake 
                Entire shoreline within county 
                None 
                *86 
              
              
                  
                
                Square Lake 
                Entire shoreline within county 
                None 
                *110 
              
              
                  
                
                Wash Lake 
                Entire shoreline within county 
                None 
                *101 
              
              
                  
                
                Wilma Lake North 
                Entire shoreline within county 
                None 
                *91 
              
              
                  
                
                Wilma Lake South 
                Entire shoreline within county 
                None 
                *90 
              
              
                  
                
                Island Lake 
                Entire shoreline within county 
                None 
                *104 
              
              
                  
                
                Ponding Area 535-1 
                Approximately 500 feet northeast of the intersection of Media Road and County Route 561A 
                None 
                *100 
              
              
                  
                
                Ponding Area 535-3 
                Approximately 500 feet northeast of the intersection of Media Road and County Route 561A 
                None 
                *100 
              
              
                  
                
                Ponding Area 535-4 
                Entire shoreline within county 
                None 
                *99 
              
              
                  
                
                Wash Pond 1 
                Entire shoreline within county 
                None 
                *101 
              
              
                  
                
                Wash Pond 2 
                Entire shoreline within county 
                None 
                *101 
              
              
                  
                
                Wash Pond 3 
                Entire shoreline within county 
                None 
                *101 
              
              
                  
                
                Wash Pond 4 
                Entire shoreline within county 
                None 
                *101 
              
              
                  
                
                Wash Pond 5 
                Entire shoreline within county 
                None 
                *105 
              
              
                  
                
                Ponding Area 470-1 
                Entire shoreline within county 
                None 
                *88 
              
              
                  
                
                Ponding Area 345-1 
                
                None 
                *82 
              
              
                  
                
                Ponding Area 455-1 
                Entire area within county 
                None 
                *84 
              
              
                  
                
                Lake 530-1 
                Entire shoreline within county 
                None 
                *90 
              
              
                  
                
                Lake Saunders 
                Entire shoreline within county 
                *74 
                *78 
              
              
                  
                
                Wolf Branch 
                Approximately 0.49 mile upstream of State Route 46 
                *79 
                *95 
              
              
                  
                
                
                At Griffin Lane 
                None 
                *166 
              
              
                  
                
                Ponding Area 555-1 
                
                None 
                *82 
              
              
                  
                
                Ponding Area 555-2 
                
                None 
                *82 
              
              
                  
                
                Ponding Area 555-3 
                Approximately 1,200 feet southwest of the intersection of Arabian Way and Thoroughbred Lane 
                None 
                *90 
              
              
                 
                
                Lake Ella 
                Entire shoreline within county
                *80 
                *70 
              
              
                 
                
                Lake Umatilla 
                Entire shoreline within county 
                None 
                *69 
              
              
                 
                
                Lake Willie 
                Entire shoreline within county
                None 
                *104 
              
              
                 
                
                Jacks Lake 
                Entire shoreline within county 
                None 
                *89 
              
              
                 
                
                Lake Ella 170 
                Entire shoreline within county 
                None 
                *79 
              
              
                 
                
                Lake Junietta 
                Entire shoreline within county
                None 
                *68 
              
              
                 
                
                Ponding Area Q2-1
                Entire shoreline within county
                None 
                *77 
              
              
                 
                
                Lake Hermosa 
                Entire shoreline within county
                None 
                *84 
              
              
              
                Maps available for inspection at the Lake County Public Works, 123 North Sinclair Avenue, Tavares, Florida. 
              
              
              
                Send comments to Mr. Jim Stivender, Jr., P.E., P.L.S., 123 North Sinclair Avenue, Tavares, Florida 32778. 
              
              
                Florida 
                Leesburg (City), Lake County
                Leesburg Tributary 2
                From approximately 1,325 feet upstream of Youngs Road
                None 
                *77 
              
              
                 
                
                
                Upstream side of State Route 44 
                None 
                *81 
              
              
                 
                
                Lake Denham 
                Entire shoreline within county
                None 
                *64 
              
              
                 
                
                Ponding Area Q2-1
                Entire shoreline within county
                None 
                *77 
              
              
                 
                
                Ponding Area Q-3-4
                Entire shoreline within county 
                None 
                *78 
              
              
                 
                
                Leesburg Tributary 1
                Approximately 300 feet upstream of South Whitney
                None 
                *78 
              
              
                 
                
                
                Approximately .80 mile upstream of South Whitney Road
                None 
                *79
              
              
              
                
                Maps available for inspection at the City of Leesburg Public Works Department, 413 East North Boulevard, Leesburg, Florida. 
              
              
              
                Send comments to The Honorable Ben Perry, Mayor of the City of Leesburg, P.O. Box 490630, Leesburg, Florida 34749. 
              
              
                Florida
                Montverde (Town), Lake County 
                Lake Florence 
                Entire shoreline within County
                *84 
                *76 
              
              
                 
                
                Ponding Area 555-1
                
                *84 
                *82 
              
              
                 
                
                Ponding Area 555-2
                
                None 
                *82 
              
              
              
                Maps available for inspection at the Montverde Town Hall, 17404 Sixth Street, Montverde, Florida. 
              
              
              
                Send comments to The Honorable Helen Pearce, Mayor of the Town of Montverde, P.O. Box 560008, Montverde, Florida 34756. 
              
              
                Florida
                Mount Dora (City), Lake County
                Lake Franklin 
                Entire shoreline within County
                *105 
                *106 
              
              
                 
                
                Lake Nettie 
                Entire shoreline within county
                *86 
                *89 
              
              
                 
                
                Lake John 
                Entire shoreline within county
                *81 
                *82 
              
              
                 
                
                Wolf Branch Sink
                
                *79 
                *82 
              
              
                 
                
                Lake Woodward 
                Approximately 900 feet northeast of the intersection of Codding Place and Mt. Mitchell Drive 
                None 
                *74 
              
              
                 
                
                Ponding Area 359-1 
                None 
                *76 
              
              
                 
                
                Wolf Branch 
                At upstream side of Wooden Driveway Bridge
                None 
                *127 
              
              
                 
                
                
                Approximately 200 feet upstream of Country Club Boulevard 
                None 
                *164 
              
              
              
                Maps available for inspection at the City of Mount Dora Building & Zoning Department, 900 North Donnelly Street, Mount Dora, Florida. 
              
              
              
                Send comments to The Honorable Jim Yatsuk, Mayor of the City of Mount Dora, P.O. Box 176, Mount Dora, Florida 32757. 
              
              
                Florida 
                Tavares (City), Lake County 
                Lake Eustis 
                Entire shoreline within County
                *65 
                *64 
              
              
                 
                
                Lake Harris 
                Entire shoreline within county
                None 
                *64 
              
              
              
                Maps available for inspection at the City of Tavares Planning & Zoning Department, 201 East Main Street, Tavares, Florida. 
              
              
              
                Send comments to Ms. Dorothy Keedy, Tavares City Administrator, 201 East Main Street, Tavares, Florida 32778. 
              
              
                Georgia 
                Adel (City), Cook County 
                Morrison Creek Tributary 
                A point approximately 650 feet downstream of Nelson Road 
                None 
                *221 
              
              
                  
                
                
                Upstream side of Nelson Road 
                None 
                *221 
              
              
                  
                
                Bear Creek Tributary 
                A point approximately 900 feet upstream of the confluence with Bear Creek 
                None 
                *230 
              
              
                  
                
                
                A point approximately 0.72 mile upstream of the confluence with Bear Creek 
                None 
                *237 
              
              
              
                Maps available for inspection at the Cook County Commissioner's Office, 209 North Parrish Avenue, Adel, Georgia. 
              
              
              
                Send comments to Mr. Jerry Permenter, City of Adel Manager, P.O. Box 658, Adel, Georgia 31620. 
              
              
                Georgia 
                Cook County (Unincorporated Areas) 
                Morrison Creek Tributary 
                At the confluence with Morrison Creek 
                None 
                *209 
              
              
                  
                
                
                A point approximately 150 feet upstream of Interstate Route 75 
                None 
                *221 
              
              
                  
                
                Bear Creek Tributary 
                A point approximately 750 feet upstream of the confluence with Bear Creek 
                None 
                *230 
              
              
                  
                
                
                A point approximately 0.72 mile upstream of the confluence with Bear Creek 
                None 
                *237
              
              
              
                Maps available for inspection at the Cook County Commissioner's Office, 209 North Parrish Avenue, Adel, Georgia.
              
              
              
                Send comments to Ms. Faye Hughes, Cook County Administrator, 209 North Parrish Avenue, Adel, Georgia 31620. 
              
              
                Georgia 
                Sparks (Town), Cook County 
                Bear Creek Tributary 
                At the confluence with Bear Creek 
                None 
                *230 
              
              
                  
                
                
                A point approximately 750 feet upstream of the confluence with Bear Creek 
                None 
                *230 
              
              
              
                Maps available for inspection at the Town of Sparks City Hall, 115 East Colquitt, Sparks, Georgia. 
              
              
              
                Send comments to The Honorable Jimmy Young, Mayor of the Town of Sparks, P.O. Box 899, Sparks, Georgia 31647. 
              
              
                Maine 
                Mount Vernon (Town), Kennebec County 
                Flying Pond 
                Entire shoreline within community 
                None 
                *349 
              
              
                  
                
                Echo Lake 
                Entire shoreline within community 
                None 
                *318 
              
              
                  
                
                Torsey Lake 
                Entire shoreline within community 
                None 
                *266 
              
              
                  
                
                Long Pond 
                Entire shoreline within community 
                None 
                *242 
              
              
                
                  
                
                Belgrade Stream 
                Between downstream corporate limits and Wings Mills Dam 
                None 
                *238 
              
              
                  
                
                
                Between Wings Mills Dam and Long Pond 
                None 
                *242 
              
              
                  
                
                Minnehonk Lake 
                Entire shoreline within community 
                None 
                *333 
              
              
                  
                
                Taylor Pond 
                Entire shoreline within community 
                None 
                *328
              
              
              
                Maps available for inspection at the Mount Vernon Town Hall, Readfield (North) Road, Mount Vernon, Maine. 
              
              
              
                Send comments to Ms. Karen Stevens, Chairman of the Town of Mount Vernon Board of Selectmen, R.R. 1, Box 3340, Mount Vernon, Maine 04352. 
              
              
                Maine 
                York (Town), York County 
                Atlantic Ocean 
                Approximately 900 feet southeast of the intersection of Hiram Street and Willard Street 
                *15 
                *22 
              
              
                  
                
                
                Approximately 1,000 feet southeast of Bayview Avenue and Long Sands Road 
                *9 
                *10 
              
              
                  
                
                Shallow Flooding Area 
                Approximately 150 feet northeast of the intersection of Ocean Avenue and Marietta Avenue 
                None 
                #2 
              
              
                  
                
                
                Approximately 300 feet southwest of the intersection of Nubble Road and Long Beach Avenue along the west side of Long Beach Avenue 
                #2 
                #1 
              
              
                  
                
                
                Along Shore Road in the vicinity of Phillips Cove 
                None 
                #1 
              
              
                  
                
                
                Approximately 1,350 feet southeast of the intersection of Shore Road and Agamenticus Avenue in the vicinity of Pint Cove 
                None 
                #1 
              
              
                  
                
                
                Along Bay Haven Road in the vicinity of Cape Neddick Harbor 
                None 
                #1 
              
              
                  
                
                
                Along York Street, south of Long Sands Road, in the vicinity of Little River 
                *9 
                #1 
              
              
                  
                
                
                Approximately 1,700 feet south of intersection of Seabreeze Lane and Surf Point Road 
                None 
                #1 
              
              
                  
                
                Cape Neddick 
                At Shore Road 
                *9 
                *10 
              
              
                  
                
                 River 
                Approximately 650 feet downstream of U.S. Route 1 
                *9 
                *10 
              
              
              
                Maps available for inspection at the York Town Planner's Office, 186 York Street, York, Maine. 
              
              
              
                Send comments to Mr. Michael Palumbo, Chairman of the Town of York Board of Selectmen, 186 York Street, York, Maine 03909. 
              
              
                Massachusetts 
                Northbridge (Town), Worcester County 
                Riverdale Mills 
                Approximately 675 downstream of Riverdale Street 
                *257 
                *256 
              
              
                  
                
                Sluice Gates and Tail Race 
                Approximately 500 feet upstream of Riverdale Street 
                *261 
                *260 
              
              
                  
                
                 Blackstone River 
                Approximately 25 feet downstream of Riverdale Street 
                *258 
                *257 
              
              
                  
                
                
                Approximately 0.9 mile upstream of Factory Bridge 
                *275 
                *274 
              
              
              
                Maps available for inspection at the Northbridge Town Hall, Zoning Office, 7 Main Street, Whitinsville, Massachusetts. 
              
              
              
                Send comments to Mr. Charles Ampagoomian, Chairman of the Town of Northbridge Board of Selectmen, Memorial Square, 7 Main Street, Whitinsville, Massachusetts 01500. 
              
              
                New York 
                Davenport (Town), Delaware County 
                Charlotte Creek 
                At the confluence with the Susquehanna River 
                None 
                *1,101 
              
              
                  
                
                
                At upstream of corporate limits 
                None 
                *1,327 
              
              
              
                Maps available for inspection at the Davenport Town Hall, Route 23, Davenport Center, New York 13751. 
              
              
              
                Send comments to Mr. Tod Rider, Town of Davenport Supervisor, P.O. Box 88, Davenport Center, New York 13571. 
              
              
                New York 
                Evans (Town), Erie County 
                Reisch Creek 
                At the confluence with Lake Erie 
                *579 
                *580 
              
              
                  
                
                
                A point approximately 180 feet upstream of Revere Drive 
                *683 
                *681 
              
              
                  
                
                Lake Erie 
                Southwest corporate limits along Lake Erie 
                *579 
                *580 
              
              
                  
                
                
                Northeast corporate limits along Lke Erie 
                *580 
                *581 
              
              
              
                
                Maps available for inspection at the Evans Town Hall, 8787 Erie Road, Angola, New York 14006-9600. 
              
              
              
                Send comments to Mr. Robert R. Catalino II, Evans Town Supervisor, Evans Town Hall, 8787 Erie Road, Angola, New York 14006-9600. 
              
              
                New York 
                Leray (Town), Jefferson County 
                Indian River 
                Approximately 0.43 mile downstream of Joachim Road 
                None 
                *406 
              
              
                  
                
                
                Approximately 1.48 miles upstream of Elm Ridge Road 
                None 
                *413 
              
              
                  
                
                West Creek 
                At its confluence with Indian River 
                None 
                *410 
              
              
                  
                
                
                Approximately 1.07 miles upstream of the confluence with Indian River 
                None 
                *410 
              
              
              
                Maps available for inspection at the Leray Town Hall, 8433 Willow Street, Evans Mills, New York 13637.
              
              
              
                Send comments to Mr. Ronald Taylor, Leray Town Supervisor, 8433 Willow Street, Evans Mills, New York 13637. 
              
            
            
              (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance”) 
            
          
          
            Dated: May 3, 2001.
            Margaret E. Lawless, 
            Acting Executive Associate, Director for Mitigation .
          
        
      
      [FR Doc. 01-12027 Filed 5-11-01; 8:45 am] 
      BILLING CODE 6718-04-P
    
  